    Case 8:20-cv-00323-DMG-JC Document 8 Filed 06/17/20 Page 1 of 1 Page ID #:23


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:20-cv-00323-DMG-JC                                          Date    June 17, 2020
 Title             Francois Tabi v. The Regents and Trustees of Santa Ana College, et al.




 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             none                                                 none
 Proceedings:                  (IN CHAMBERS)

                               ORDER TO SHOW CAUSE

         On February 18, 2020, plaintiff paid the filing fee and filed a complaint against (1) The Regents
and Trustees of Santa Ana College; (2) The President of Santa Anna [sic] College; (3) Officer Baker of
Santa Ana College; and (4) Two Unnamed Officers of Santa Ana College (collectively “defendants”).
On April 25, 2020, the court issued an order (“April Order”) advising plaintiff that pursuant to Rule
4(m) of the Federal Rules of Civil Procedure, service of the summons and complaint must be
accomplished on each defendant within 90 days after the filing of the complaint (i,e., by May 18, 2020),
absent good cause shown to extend the time for an appropriate period. The April Order directed plaintiff
to file separate proof of service forms for each defendant served within the 90-day period, and cautioned
plaintiff that his failure to effectuate proper service by May 18, 2020, may result in dismissal of the
action without prejudice as to any unserved defendant(s) by reason of plaintiff’s failure to prosecute,
unless plaintiff could show good cause to extend the time for service. To date, plaintiff has failed to file
a proof of service form reflecting that any defendant has been served, and no defendant has appeared in
this action.

         IT IS THEREFORE ORDERED, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure
and Local Rule 41-1, that within fourteen (14) days of the date of this Order, plaintiff shall show cause,
if there be any, why service was not made on defendants by May 18, 2020, and why this case should not
be dismissed without prejudice as against such defendants for failure to effectuate service and for lack of
prosecution. Failure timely to respond to this Order to Show Cause or to show cause, may result in the
dismissal of this action without prejudice for failure to effectuate service and/or for lack of prosecution.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
